                Case 3:21-cv-05099-RAJ Document 15 Filed 09/16/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
10

11
     CLAYTON A. WHITMORE,                               Civil No. 3:21-cv-05099-RAJ
12
                       Plaintiff,
13
              vs.                                        PROPOSED ORDER
14
     COMMISSIONER OF SOCIAL SECURITY,
15
                       Defendant.
16
              Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned
17
     case be REVERSED and REMANDED for further administrative proceedings pursuant to
18
     sentence four of 42 U.S.C. § 405(g). Upon remand from the court, the Appeals Council will
19
     instruct the Administrative Law Judge (ALJ) as follows. The ALJ will further develop the
20
     record, offer Plaintiff the opportunity for a new hearing, and issue a new decision. The ALJ will
21
     reevaluate and consider the medical evidence of record, including, but not limited to, the
22
     opinions from Bradley Roter, M.D., and Judith Milner, M.D. The ALJ will reevaluate Plaintiff’s
23
     subjective complaints and further consider the nature and severity of his impairments, including
24

     Page 1         PROPOSED ORDER - [3:21-cv-05099-RAJ]
                Case 3:21-cv-05099-RAJ Document 15 Filed 09/16/21 Page 2 of 2



 1
     headaches, insomnia, sleep apnea and obesity, and their combined effect. The ALJ will reassess
 2
     Plaintiff’s residual functional capacity and continue the sequential evaluation process, obtaining
 3
     vocational expert evidence as warranted.
 4
              Judgment shall be entered for Plaintiff. Upon proper presentation, the Court will consider
 5
     whether reasonable attorney fees, costs, and expenses should be awarded pursuant to the Equal
 6
     Access to Justice Act, 28 U.S.C. § 2412(d); 28 U.S.C. § 1920.
 7

 8            DATED this 16th day of September, 2021.

 9

10
                                                           A
                                                           The Honorable Richard A. Jones
                                                           United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      PROPOSED ORDER - [3:21-cv-05099-RAJ]
